PER CURIAM.
Defendant was convicted of being an ex-convict in possession of a concealable firearm and he appeals. He assigns as error the admission in evidence of a statement made to an officer when defendant was in Rocky Butte jail because defendant was not properly advised of his Miranda① rights. The statement involved an admission by defendant to the officer of possession of a firearm.
Defendant was not advised of his right to counsel at public expense nor was he shown to have independent knowledge thereof, so this case is reversed on the authority of Harris v. Cupp, 6 Or App 400, 487 P2d 1402 (1971), Sup Ct review denied (1972). See also Schram v. Cupp, 436 F2d 692, 693 (9th Cir 1970).
Reversed and remanded.

 Miranda v. Arizona, 384 US 436, 86 S Ct 1602, 16 L Ed 2d 694, 10 ALR3d 974 (1966).